958 F.2d 372
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TERM AUTO SALES, INC., et al, Defendants-Appellees,v.CITY OF CLEVELAND, et al., Plaintiffs-Appellants
No. 91-3425.
United States Court of Appeals, Sixth Circuit.
March 19, 1992.

1
Before MILBURN and SUHRHEINRICH, Circuit Judges, and COHN,* District Judge.

ORDER

2
On May 4, 1988, the remaining defendants in this case, the City of Cleveland and a number of police officers, filed a motion to dismiss for failure to state a claim, Fed.R.Civ.P. 12(b)(6), or in the alternative for summary judgment due to the absence of a material issue of fact or qualified immunity of the police officers.   On April 8, 1991, the district court denied the motion without opinion.


3
The police officers appeal the denial of their qualified immunity claim.   See Long v. Norris, 929 F.2d 1111, 1113-14 (6th Cir.), cert. denied, 112 S.Ct. 187 (1991) (denial of summary judgment on qualified immunity is immediately appealable).   We have examined the record and briefs and are of the opinion that it would be imprudent to review the district court's ruling without the benefit of its reasoning.   Therefore, we vacate the district court's order of April 8, 1991 and remand for further consideration and the issuance of an opinion.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation